                      Case 18-19441-EPK   Doc 978   Filed 08/05/19   Page 1 of 2
Form CGFCRD3 (4/4/2019)

                             United States Bankruptcy Court
                                   Southern District of Florida
                                     www.flsb.uscourts.gov
                                                                         Case Number: 18−19441−EPK
                                                                         Chapter: 11

In re:
160 Royal Palm, LLC
1118 Waterway Lane
Delray Beach, FL 33483

EIN: 27−0925854




                              NOTICE OF CONTINUED HEARING
                                           From 8/1/2019



NOTICE IS HEREBY GIVEN that a hearing will be held on December 5, 2019 at 10:30 AM, at the
following location:

Flagler Waterview Building, 1515 N Flagler Dr Room 801 Courtroom B, West Palm Beach, FL 33401

to consider the following:

Omnibus Objection to Claim of Ali Adampeyra [# 65], Baoping Liu [# 59], Bei Zhu [# 36], Changyue
Liu [# 63] FIRST OMNIBUS OBJECTION Filed by Creditor KKPB Financial LLC. (113) and
Responses Thereto (210), (211), (212), (213)

Omnibus Objection to Claim of Chengyu Gu [# 50], Chunning Ye [# 31], Cuilian Li [# 46], Daqin
Weng [# 56] SECOND OMNIBUS OBJECTION Filed by Creditor KKPB Financial LLC. (114) and
Responses Thereto (214), (215), (216), (217)

Omnibus Objection to Claim of Dongsheng Zhu [# 18], Feng Guo [# 4], Halil Erseven [# 3] THIRD
OMNIBUS OBJECTION Filed by Creditor KKPB Financial LLC. (115) and Responses Thereto
(218),(219)

Omnibus Objection to Scheduled Claim of Hali Eversen in the Amount of $690,223.68 THIRD
OMNIBUS OBJECTION Filed by Creditor KKPB Financial LLC. (116) and Response Thereto (220)

Omnibus Objection to Claim of Hao Lou [# 44], Hongru Pan [# 21], Juewei Zhou [# 47], Junqiang
Feng [# 13] FOURTH OMNIBUS OBJECTION Filed by Creditor KKPB Financial LLC. (117) and
Responses Thereto (221), (222), (223), (224)

Omnibus Objection to Claim of Kuang Yaoping [# 35], Lan Li [# 5], Li Dongsheng [#;22], Li Zhang [#
19] FIFTH OMNIBUS OBJECTION Filed by Creditor KKPB Financial LLC. (118) and Responses
Thereto (225), (226), (227), (228)

Omnibus Objection to Claim of Lili Zhang [# 55], Ling Li [# 58], Liyan Feng [#39], Min Cui [#38]
SIXTH OMNIBUS OBJECTION Filed by Creditor KKPB Financial LLC. (119) and Responses Thereto
(229), (230), (231), (232)

Omnibus Objection to Claim of Min Li [# 43], Mohammad Zargar [# 28], Mohammadreza Sedaghat
[#29], Qingyun Yu [#53] SEVENTH OMNIBUS OBJECTION Filed by Creditor KKPB Financial LLC.
(120) and Responses Thereto (233), (234), (235), (236)
                   Case 18-19441-EPK         Doc 978     Filed 08/05/19    Page 2 of 2
THIS MATTER HAS BEEN SET ON THE COURT'S MOTION CALENDAR FOR A NON−EVIDENTIARY
HEARING. THE ALLOTTED TIME FOR THIS MATTER IS TEN MINUTES.

THE MOVANT (OR MOVANT'S COUNSEL if represented by an attorney) SHALL SERVE A COPY OF
THIS NOTICE OF HEARING and, unless previously served, the above−described pleading on all required
parties within the time frames required by the Bankruptcy Rules, Local Rules, or orders of the Court, and
shall file a certificate of service as required under Local Rules 2002−1(F) and 9073−1(B). Any party
who fails to properly serve any pleadings or other paper may be denied the opportunity to be heard
thereon.

PLEASE NOTE: Photo identification is required to gain entrance to all federal courthouse facilities.
Electronic devices, including but not limited to cameras, cellular phones (including those with cameras),
iPads, tablets, pagers, personal data assistants (PDA), laptop computers, radios, tape−recorders, etc., are
not permitted in the courtroom, chambers or other environs of this court. These restrictions (except for
cameras not integrated into a cell phone device) do not apply to attorneys with a valid Florida Bar
identification card, attorneys who have been authorized to appear by pro hac vice order and witnesses
subpoenaed to appear in a specific case. No one is permitted to bring a camera or other prohibited
electronic device into a federal courthouse facility except with a written order signed by a judge
and verified by the United States Marshal's Service. See Local Rule 5072−2.

Dated: 8/5/19                                         CLERK OF COURT
                                                      By: Dawn Leonard
                                                      Courtroom Deputy
